COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:               01-13-00894-CR; 01-13-00895-CR
Style:                      Julio Alvarado
                            v The State of Texas
                  *
Date motion filed :         May 5, 2014
Type of motion:             Motion to Extend Time for Filing Response to Anders Brief
Party filing motion:        Appellant
Document to be filed:       Response to Anders Brief

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)

          Other
          On May 5, 2014, appellant filed a letter (1) alleging that he has not received a copy of the Anders brief
          filed by his appointed counsel and (2) requesting access to other documents in the record. We construe
          appellant’s letter as a motion to extend the time for filing his response to counsel’s Anders brief and grant
          appellant an extension to June 27, 2014 to file his response. The clerk of this Court will provide appellant
          with a copy of (1) counsel’s Anders brief, (2) the trial court clerk’s record, and (3) the trial court
          reporter’s record.


Judge's signature: /s/ Michael Massengale
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: May 7, 2014



November 7, 2008 Revision